Order, Supreme Court, New York County (Okin, J.), entered on March 25, 1982, granting defendant-respondent’s motion to vacate the temporary injunction and denying plaintiff-appellant’s cross motion for reargument of his prior motion, for the appointment of a receiver and for other relief, unanimously reversed, on the law, the facts and in the exercise of discretion, without costs, to the extent appealed from and plaintiff-appellant’s cross motion to compel the examination before trial of defendant-respondent is granted. Although the prior order of Special Term granting the temporary injunction directed that an immediate trial of this action be had, the urgency that prompted that direction has now abated by reason of the lifting of the temporary injunction and the cancellation of the lis pendens filed against defendant-respondent’s property. *758Moreover the matter has not yet been placed on the calendar. Under the circumstances, no compelling reason is perceived to deny plaintiff-appellant an opportunity to probe the defense of forgery raised by defendant-respondent as well as defendant’s counterclaim for $200,000. This result is all the more appropriate in view of the previous agreement to submit to an examination before trial, arbitrarily withdrawn. The examination should be promptly scheduled and expeditiously completed. Concur — Sullivan, J. P., Ross, Silver-man, Bloom and Alexander, JJ.